id uilc cca_2013041914532301 number release date from sent friday date pm to cc bcc subject re tefra partnership if any partner’s sec_6501 statute is open we can conduct a tefra proceeding that will only affect those partners i am not an expert in the computer codes you use to track the statutes but i understand that the alpha code may mean that the statute is not being tracked at the partnership level ie no tmp consent was executed but partners can extend the statute for themselves with a regular form_872 -we don’t need the tmp to extend the statute for them so we can open a tefra proceeding that will affect these partners that have their own form sec_872
